Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 30, 2014

The Court of Appeals hereby passes the following order:

A14D0435. JOHN WAYNE MADDOX v. THE STATE.

      John Wayne Maddox seeks appellate review of the trial court’s order denying
his motion to vacate his conviction and sentence. The trial court entered its order on
May 29, 2014. Maddox filed his application for discretionary appeal on July 2, 2014.
We lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, Maddox filed his application 34 days after
entry of the order he seeks to appeal. Therefore, his application is untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                         07/30/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.